UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6776



FRED FREEMAN,

                                               Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
COMMISSIONER OZMINT; DOCTOR OLIVENCIA; WARDEN
TAYLOR; NURSE HARRISON; NURSE FLANNERY; WARDEN
BAZZLE; MUHAAWHA; GONSLA MOORE, Classification
Case worker of medical; ATTORNEY GENERAL
MCMASTER; DOCTOR ALLEWINE; DOCTOR ALEWINE;
DOCTOR BROWN; JANET PHILLIPS; DOCTOR PAUL,

                                           Defendants - Appellees,


          and

PAUL ENLOE, Doctor,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:06-cv-1171-DCN)


Submitted:   September 11, 2007     Decided:    September 17, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Fred Freeman, Appellant Pro Se. Steven Michael Pruitt, MCDONALD,
PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Fred Freeman appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.      Accordingly, we affirm for the

reasons stated by the district court.     Freeman v. South Carolina

Dep’t of Corr., No. 0:06-cv-1171-DCN (D.S.C. filed Apr. 27, 2007 &

entered Apr. 30, 2007).   We deny Freeman’s motions for appointment

of counsel, production of documents, and to modify pleadings.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -